EXHIBIT 10.14(a)



FIRST AMENDMENT TO
CONTINENTAL AIRLINES, INC.
LONG TERM INCENTIVE AND RSU PROGRAM

(As Amended and Restated Through October 15, 2007)


WHEREAS

, the Continental Airlines, Inc. Long Term Incentive and RSU Program, as Amended
and Restated through October 15, 2007 (the "Program"), has heretofore been
adopted by the Human Resources Committee (the "Committee") of the Board of
Directors of Continental Airlines, Inc. (the "Company") to implement in part the
Performance Award provisions of the Continental Airlines, Inc. Incentive Plan
2000; and



WHEREAS

, the Committee is authorized to amend the Program; and



WHEREAS

, the Committee desires to amend the Program in certain respects;



NOW, THEREFORE

, the Program shall be amended as follows, effective as of January 1, 2008:



1. Section 6.3(b) of the Program shall be deleted and the following shall be
substituted therefor:

"(b) Profit Based RSU Awards.

(i) Awards with a Profit Based RSU Performance Period that began prior to
January 1, 2008. The provisions of this Section 6.3(b)(i) shall apply only to
Profit Based RSU Awards with respect to which the Profit Based RSU Performance
Period began prior to January 1, 2008. Except as provided in Section 6.4(b) and
except as specifically provided in a Participant's employment agreement or
retirement agreement with the Company, if during a Profit Based RSU Performance
Period with respect to which a Participant has received an Award (or after such
Performance Period has ended but prior to the date such Participant has received
all payments to which such Participant may have otherwise been entitled to under
Section 6.2(b) if such Participant had continued to be employed by the Company),
such Participant dies or becomes Disabled or Retires, then, as to such
Participant only, such Participant shall receive payments in the amounts and at
the times specified in Section 6.2(b) determined as if such Participant had
remained continuously employed by the Company until the applicable payment date,
except that:

(A) each such payment shall be multiplied by a fraction, the numerator of which
is the number of days during the period beginning on the date of such
Participant's commencement of participation in the Program for the relevant
Profit Based RSU Performance Period and ending on the date such Participant
died, became Disabled or Retired, and the denominator of which is the number of
days in the period beginning on the first day of the relevant Profit Based RSU
Performance Period and ending on the date of the applicable payment under
Section 6.2(b); and

(B) no payments shall be made to or for the benefit of such Participant with
respect to any Profit Based RSU Performance Target that is achieved with respect
to a Fiscal Year that begins after the date of such Participant's death,
Disability or Retirement.

Notwithstanding the foregoing, except as specifically provided in a
Participant's employment agreement or retirement agreement with the Company, (1)
if a Change in Control occurs after the date of such Participant's death,
Disability or Retirement, then each payment to which such Participant may still
be entitled to pursuant to the preceding provisions of this Section 6.3(b)(i) as
of the date of such Change in Control that has not previously been paid to such
Participant shall be paid to such Participant within five business days after
the date of such Change in Control, and (2) each such payment shall be
determined in the manner described in such provisions, except that (x) the
denominator of the fraction described in clause (A) above shall be determined
based upon the earliest date after such Change in Control on which such payment
could have otherwise been paid under Section 6.2(b) and (y) the amount of such
payment shall be based on the Market Value per Share as of the date of such
Change in Control (rather than as of the date specified in Section 6.2(b)).

(ii) Awards with a Profit Based RSU Performance Period that began on or after
January 1, 2008. The provisions of this Section 6.3(b)(ii) shall apply only to
Profit Based RSU Awards with respect to which the Profit Based RSU Performance
Period began on or after January 1, 2008. Except as provided in Section 6.4(b)
and except as specifically provided in a Participant's employment agreement or
retirement agreement with the Company, if during a Profit Based RSU Performance
Period with respect to which a Participant has received an Award (or after such
Performance Period has ended but prior to the date such Participant has received
all payments to which such Participant may have otherwise been entitled to under
Section 6.2(b) if such Participant had continued to be employed by the Company),
such Participant dies or becomes Disabled or Retires, then, as to such
Participant only, such Participant shall receive a payment on the Applicable
Specified Payment Date (as defined below) in an amount equal to the aggregate
remaining individual payments (each, an "Individual Payment") that such
Participant would have otherwise received with respect to such Award pursuant to
the provisions of Section 6.2(b) determined as if such Participant had remained
continuously employed by the Company until the applicable payment date and
assuming that the Cash Hurdle applicable to each such Individual Payment was
achieved at the earliest relevant time, except that:

(A) each such Individual Payment shall be multiplied by a fraction, the
numerator of which is the number of days during the period beginning on the date
of such Participant's commencement of participation in the Program for the
relevant Profit Based RSU Performance Period and ending on the date such
Participant died, became Disabled or Retired, and the denominator of which is
the number of days in the period beginning on the first day of the relevant
Profit Based RSU Performance Period and ending on the earliest date after the
date such Participant died, became Disabled or Retired as of which payment of
such Individual Payment could have been made under Section 6.2(b) (determined
based upon the assumption that the Cash Hurdle applicable to such payment was
satisfied); and

(B) no payments shall be made to or for the benefit of such Participant with
respect to any Profit Based RSU Performance Target that is achieved with respect
to a Fiscal Year that begins after the date of such Participant's death,
Disability or Retirement.

For purposes of the preceding sentence, the "Applicable Specified Payment Date"
means, with respect to each relevant Profit Based RSU Performance Period, the
Specified Payment Date next occurring (and for which the Cash Hurdle was
actually achieved) with respect to such Performance Period after the Fiscal Year
in which the Participant died, became Disabled or Retired.

Notwithstanding the foregoing, except as specifically provided in a
Participant's employment agreement or retirement agreement with the Company, (1)
if a Change in Control occurs after the date of such Participant's death,
Disability or Retirement, then each payment to which such Participant may still
be entitled to pursuant to the preceding provisions of this Section 6.3(b)(ii)
as of the date of such Change in Control that has not previously been paid to
such Participant shall be paid to such Participant within five business days
after the date of such Change in Control, and (2) each such payment shall be
determined in the manner described in such provisions, except that the amount of
such payment shall be based on the Market Value per Share as of the date of such
Change in Control (rather than as of the date specified in Section 6.2(b))."

2. As amended hereby, the Program is specifically ratified and reaffirmed.

IN WITNESS WHEREOF

, the undersigned officer of the Company acting pursuant to authority granted to
him by the Committee has executed this instrument on this 20th day of February,
2008.



CONTINENTAL AIRLINES, INC.



 

By:

/s/ Jeffery A. Smisek



Jeffery A. Smisek

President



 

 